NO. 07-08-0057-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 23, 2008

______________________________

IN THE MATTER OF THE MARRIAGE OF 

WILLIAM HERBERT WATSON AND NINA JOYCE WATSON
_________________________________

FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2006-533,951; HONORABLE WILLIAM SOWDER, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
ON MOTION TO AUTHORIZE DISPOSITION OF PROPERTY
          Pending before the Court is the motion by which appellant Nina Joyce Watson asks
that she be “authorized to dispose of certain community property awarded her” in her
divorce from appellee William Herbert Watson.
  In the motion, appellant states that she
desires to sell assets held in a particular investment account to pay expenses including
legal and accounting fees and the cost of the reporter’s record on appeal.
  Her motion
asks for authorization to dispose of the assets “without such authorization being a waiver
of her right of appeal.”  As authority for our consideration of her motion, appellant cites
Rules of Appellate Procedure 24.4(c) and 2.  Rule 24.4 provides for appellate review of a
trial court’s actions with respect to the superseding of its judgment.  Appellant’s motion
gives no indication the trial court has taken action, or been requested to take action, on the
subject of the motion.  Assuming, without deciding, that Rule 2 would permit us to consider
the merits of appellant’s motion in the absence of prior trial court action, we decline to do
so.  The motion is denied.
 
                                                                Per Curiam